          Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIM LEFEVER,                          :
                                      :
            Plaintiff,                :
                                      :
     v.                               : Case No.:
                                      :
EVE ENVIRONMENTAL SERVICES,           :
INC. d/b/a C.E. PONTZ SONS, INC.      :
                                      : COMPLAINT IN CIVIL ACTION
            Defendant.                :
                                      :



                                        Filed on Behalf of Plaintiff:
                                        Timothy Lefever

                                        Counsel of Record for this Party:
                                        J.P. WARD & ASSOCIATES, LLC

                                        Joshua P. Ward
                                        Pa. I.D. No. 320347

                                        J.P. Ward & Associates, LLC
                                        The Rubicon Building
                                        201 South Highland Avenue
                                        Suite 201
                                        Pittsburgh, PA 15206

                                        Telephone:      (412) 545-3015
                                        Fax No.:        (412) 540-3399
                                        E-mail:         jward@jpward.com
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 2 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TIM LEFEVER,                                        :
                                                     :
                Plaintiff,                           :
                                                     :
        v.                                           : Case No.:
                                                     :
 EVE ENVIRONMENTAL SERVICES,                         :
 INC. d/b/a C.E. PONTZ SONS, INC.                    :
                                                     :
                Defendant.                           :
                                                     :




                                         COMPLAINT

       AND NOW, comes Plaintiff, Tim Lefever, by and through the undersigned counsel, J.P.

Ward & Associates, LLC., and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Eve Environmental Services, Inc. d/b/a C.E. Pontz

Sons, Inc., of which the following is a statement:

                                            PARTIES

       1.      Plaintiff, Tim Lefever (hereinafter “Mr. Lefever”), is an adult individual who

currently resides at 412 Mt. Sidney Road, Lancaster, Pennsylvania 17602.

       2.      Defendant, Eve Environmental Services, Inc. d/b/a C.E. Pontz Sons, Inc.

(hereinafter “C.E. Pontz”) is a business located at 2355 New Holland Pike, #5933, Lancaster,

Pennsylvania 17601.




                                                 1
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 3 of 13




                                 JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Mr. Lefever brings this lawsuit under the Americans with

Disabilities Act (hereinafter, the “ADA”), 42 U.S.C. § 12101, et seq., the Pennsylvania Human

Relations Act (hereinafter, the “PHRA”), 43 Pa. Cons. Stat. § 951 et seq., and the Wage Payment

and Collection Law (hereinafter the “WPCL”). 43 P.S. §260, et seq.

       4.      Mr. Lefever is a resident and citizen of Pennsylvania, a substantial part of the events

or omissions giving rise to the claims occurred in Eastern Pennsylvania, and, therefore, this action

is within the jurisdiction of the United States District Court for the Eastern District of Pennsylvania

and the venue is proper pursuant to 28 U.S.C. § 1391(b).

       5.      This Court has supplemental jurisdiction over Mr. Lefever’s state law claims

pursuant to 28 U.S.C. § 1367(a).

               PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       6.      Mr. Lefever began his employment at C.E. Pontz on or about 2010 where he was

most recently employed in the position of crew lead.

       7.      Since his initiation of employment in 2010, Mr. Lefever has excelled in various

positions including crew lead, laborer, and foreman.

       8.       Throughout his employment, Mr. Lefever suffered from Type-1 diabetes.

Notwithstanding this disability, Mr. Lefever monitored his blood sugar, ate appropriately and was

conscientious of his physical health, all of which allowed him to satisfactorily perform the essential

functions of his job without reasonable accommodation.

       9.      On or about a date in 2015, Mr. Lefever’s supervisor, Adrian Kapp (hereinafter

“Mr. Kapp”) became aware of Mr. Lefever’s diabetes diagnosis.




                                                  2
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 4 of 13




       10.     On or about October 10, 2018, Mr. Lefever broke his ankle, required time off, and

reported the injury and need for time off to Mr. Kapp.

       11.     In relation this injury and need for time off, Mr. Kapp remarked to Mr. Lefever that

he had caused Mr. Kapp’s insurance premium to rise and stated “you upped my insurance $8,000”

in reference to the claim filed due to Mr. Lefever’s injury.

       12.     Thereafter, Mr. Kapp regularly made comments about Mr. Lefever’s diabetes to

Mr. Lefever, and other employees, despite the discord it created amongst the employees.

       13.     These comments surpassed normal diligence and concern as Mr. Kapp regularly

asked Mr. Lefever if he monitored his blood sugar and managed his symptoms. Furthermore, Mr.

Kapp asked Mr. Lefever’s coworkers to “watch out” for Mr. Lefever because of his diabetes.

       14.     By making such comments, and monitoring Mr. Lefever in such a way, Mr. Kapp

insinuated that he did not wish for the insurance premiums to rise because of Mr. Lefever’s

diabetes, nor that he be exposed to further cost/liabilities as a result of his employee’s health.

       15.     Mr. Lefever expressed disapproval of Mr. Kapp’s continuous comments to other

workers about his disability, mentioned that he did not wish to include other employees in these

discussions, and advised Mr. Kapp to speak to him directly with any questions or concerns.

       16.     Throughout his 10 years of employment at C.E. Pontz, Mr. Lefever never indicated

to Mr. Kapp or other employees that his disability prevented him from performing the essential

functions of his job.

       17.     Even so, Mr. Kapp continued to publicize the nature of Mr. Lefever’s medical status

amongst the company.




                                                  3
               Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 5 of 13




       18.      Despite Mr. Lefever’s instruction, Bonnie Kapp, Mr. Kapp’s mother and an

administrative employee, interrogated Mr. Lefever about his diabetes as he waited in the office on

one morning.

       19.      Ms. Kapp’s questions and comments about Mr. Lefever’s disability, including that

he cannot have any of the baked goods that she had made for the office, were unnecessary,

alienating and intended only to harass Mr. Lefever.

       20.      Moreover, such comments and interactions demonstrate the extent to which Mr.

Kapp was concerned about Mr. Lefever’s disability and the extent to which the disability was

discussed.

       21.      On or about March 2020, C.E. Pontz placed all staff on temporary leave due to the

COVID-19 Pandemic.

       22.      On or about May 11, 2020, Mr. Kapp asked Mr. Lefever, via text message, when

he wished to return to work. A true and correct copy of this text message correspondence is

attached hereto, made a part hereof, and is referenced as “Exhibit A.”

       23.      Mr. Lefever responded that he was available to return to work on May 25, 2020,

and further stated in his text message, “if that’s OK with you.” There was never a response from

Mr. Kapp to this text message. See “Exhibit A.”

       24.      Mr. Lefever again attempted to reach out to Mr. Kapp via text message in June of

2020, asking “when would you like me to return to work?” Mr. Kapp again failed to respond. See

“Exhibit A.”

       25.      In July of 2020, Mr. Lefever contacted Mr. Kapp via text message once more, and

stated, “[j]ust following up. When am I to start back to work?” Again, there was no response from

Mr. Kapp. See “Exhibit A.”



                                                  4
              Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 6 of 13




        26.     Concerned by the fact that Mr. Kapp continued to ignore him, Mr. Lefever

contacted coworkers, Wes Young and Bobby Kenyon, to determine whether they had also been

ignored.

        27.     Both Mr. Young and Mr. Kenyon stated that they had been working and were

informed by Mr. Kapp that Mr. Lefever “didn’t want to come back to work.”

        28.     Startled by the misinformation, Mr. Lefever called Mr. Kapp various times but was

again ignored. When Mr. Kapp eventually returned the phone call, he stated that he “didn’t have

work for [Mr. Lefever]” and effectively terminated Mr. Lefever’s employment.

        29.     However, C.E. Pontz did have work to complete, and Mr. Kapp had hired multiple

employees to fill Mr. Lefever’s position in the interim.

        30.     Mr. Kapp failed to articulate or explain any legitimate nondiscriminatory reason for

his decision to termination Mr. Lefever’s employment.

        31.     At the time of his termination, Mr. Lefever had accrued three weeks of vacation

time.

        32.     C.E. Pontz refused to compensate Mr. Lefever for his three weeks of accrued

vacation time after his termination.

                                       COUNT I
                            DISCRIMINATION IN VIOLATION OF
                                 THE ADA AND THE PHRA
        33.     Mr. Lefever incorporates the allegations contained in the paragraphs, above, as if

fully set forth at length herein.

        34.     To establish a prima facie case of discrimination under the ADA, Plaintiff must

show: (1) he is a disabled person within the meaning of the ADA; (2) he is otherwise qualified to

perform the essential functions of his job, with or without reasonable accommodations by the

employer; and (3) he suffered an otherwise adverse employment decision as a result of

                                                 5
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 7 of 13




discrimination. See McGlone v. Philadelphia Gas Works, 17-1399, 2018 WL 2193658, at *2 (3d

Cir. May 14, 2018) (citing Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998)

       35.     The PHRA is modeled similarly to the ADA and shares similar burdens. The

analytical framework used to evaluate a disability discrimination claim under the PHRA is

effectively indistinguishable from that under the ADA, thus allowing courts to dispose of both

ADA and PHRA claims on the same grounds. Bialko v. Quaker Oats Co., 434 F. App’x. 139, 142

n.5 (3rd Cir. 2011) (citing Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 382 (3d Cir. 2002) (noting

that the PHRA, in all “relevant respects,” was “basically the same as the ADA” and was interpreted

“in accord” with the ADA and related case law, thus meaning that “disposition of [plaintiff’s]

ADA claim applie[d] with equal force to his PHRA claim.”

       36.     Mr. Lefever is disabled within the meaning of the ADA and the PHRA.

       37.     Having been employed by C.E. Pontz for ten years, across multiple positions, Mr.

Lefever was highly qualified for the position he held with C.E. Pontz.

       38.     Following the rise of C.E. Pontz’s insurance premium due to Mr. Lefever’s injury,

Mr. Kapp continuously commented on Mr. Lefever’s management of his diabetes in order to

ensure C.E. Pontz not be exposed to further cost/liabilities as a result of his employee’s health.

       39.     Further, Mr. Kapp constantly mentioned Mr. Lefever’s disability to his coworkers

and told them to “watch out for [Mr. Lefever].”

       40.     Subsequent to the temporary leave due to COVID, Mr. Kapp called back all

employees put on leave, except for Mr. Lefever.

       41.     Despite Mr. Lefever’s multiple attempts to return to work, Mr. Kapp replaced Mr.

Lefever, told him there was no work available, and effectively terminated Mr. Lefever’s

employment.



                                                  6
              Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 8 of 13




        42.     Mr. Kapp failed to articulate or explain any legitimate nondiscriminatory reason for

his decision to termination Mr. Lefever’s employment.

        43.     The discriminatory termination was specifically related to Mr. Lefever’s disability.

        44.     As a direct and proximate cause of the aforementioned conduct, Mr. Lefever

suffered actual damages, including, but not limited to, wage loss, loss of income, and emotional

distress damages, all in the past, present and future.

        45.     As set forth hereinabove, C.E. Pontz actions were intentional, knowing, wanton,

willful, and so outrageous as to shock the conscience, such that the imposition of punitive damages

are appropriate.

        WHEREFORE, Plaintiff hereby requests this Honorable Court consider the above and

grant relief in his favor. Specifically, Plaintiff requests this Court award him back pay, front pay,

any other compensatory and punitive damages as calculated by the Court, pre-judgment and

continuing interest as calculated by the Court, costs and reasonable attorney’s fees.

                                         COUNT II
                                      WPCL VIOLATIONS

        46.     Mr. Lefever incorporates the allegations contained in the paragraphs, above, as if

fully set forth at length herein.

        47.     Section 260.5(a) of the WPCL provides:

                Whenever an employer separates an employee from the payroll, or
                whenever an employee quits or resigns his employment, the wages
                or compensation earned shall become due and payable not later than
                the next regular payday of his employer on which such wages would
                otherwise be due and payable.

43 P.S. §260.5(a).




                                                  7
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 9 of 13




       48.       Wages include “all earnings of an employee, regardless of whether determined on

time, task, piece, commission, or other method of calculation. The term “wages” also includes

fringe benefits or wage supplements…” 43 P.S. §260.2(a).

       49.       Fringe benefits or wage supplements include “separation, vacation, holiday, or

guaranteed pay…” 43 P.S. §260.2(a).

       50.       Further, Section 260.4 of the WCPL provides:

                 It shall be the duty of every employer to notify his employees at the
                 time of hiring of the time and place of payment and the rate of pay
                 and the amount of fringe benefits or wage supplements to be paid to
                 the employee…and any change with respect to any of these items
                 prior to the time of said change. Alternatively, however, every
                 employer may give such notification by posting the aforementioned
                 facts and keeping them posted conspicuously at the employer’s
                 place of business.

43 P.S. §260.4

       51.       Under the WPCL, the definition of employer “includes every person, firm,

partnership, association, corporation, receiver or other officer of a court of this Commonwealth

and any agent or officer of any of the above-mentioned classes employing any person in this

Commonwealth.” 43 P.S. §260.2a.

       52.       The Pennsylvania WPCL, 43 P.S. §260.1 et seq., however, does not provide “a

statutory definition of the term ‘employee’.” Frank Burns, Inc. v. Interdigital Communs. Corp,

704 A.2d 678, 680-81 (Pa Super. 1997).

       53.       Courts in Pennsylvania have held that “any person in Pennsylvania can qualify as

an employee under the WPCL,” because “grammatically, an ‘employee’ is an entity that is

employed,” and “in the definition of employer, the entity employed by the employer, i.e., the

employee, is any person in Pennsylvania.” Frank Burns v. Interdigital Communs. Corp., at 681.




                                                  8
               Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 10 of 13




         54.     Pennsylvania courts have thus narrowed the definition of employee accordingly:

“those who work in Pennsylvania can sue under the Pennsylvania statute, but those who do not

work in Pennsylvania cannot.” Id. Citing Killian v. McCulloch, 873 F. Supp. 938, 942 (E.D. Pa.

1995).

         55.     As a company in the Commonwealth of Pennsylvania, C.E. Pontz is an employer

within the definition of the WPCL 43 Pa. C.S. §260.1a.

         56.     Mr. Lefever, based on the law cited above, was an employee of C.E. Pontz working

within the Commonwealth of Pennsylvania.

         57.     Mr. Lefever had accumulated and was owed approximately three weeks of paid

vacation time.

         58.     Mr. Lefever has not been paid for his entitled accrued paid vacation time.

         59.     By failing to pay Mr. Lefever the benefits he is owed, C.E. Pontz violated 43 P.S.

§260.5(a) of the WPCL.

         60.     As a direct and proximate result of the aforementioned conduct, Mr. Lefever

suffered actual damages, including, but not limited to, lost wages, emotion distress all in the past

present and future.

         WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in their

favor and against Defendant and enter any and all wages of paid time off or vacation pay due to

Plaintiff, liquidated damages pursuant to 43 P.S. §260.9 of the Wage Payment and Collection Law,

costs, and attorney’s fees, in addition to such other relief as deemed just and proper.

                                         COUNT III
                                    BREACH OF CONTRACT

         61.     Mr. Lefever incorporates the allegations contained in the paragraphs above as if

fully set forth at length herein.

                                                  9
              Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 11 of 13




        62.      Mr. Lefever entered into a written agreement with C.E. Pontz for employment. This

written agreement included paid vacation time which accrued over time.

        63.      C.E. Pontz failed to compensate Mr. Lefever three weeks of this accrued paid

vacation time.

        64.      The same constitutes a material breach of contract.

        65.      Mr. Lefever was deprived of the substantial benefit of their agreement as a result

of C.E. Pontz’s material breach of the parties’ agreement.

        66.      All conditions precedent to recovery have occurred.

        67.      Mr. Lefever has suffered and will continue to suffer damages as the result of C.E.

Pontz’s breach.

        WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in his

favor and against Defendant and enter any and all monetary damages as described herein due to

Plaintiff, including an award for actual damages, costs, and such other relief as this Honorable

Court deems just and proper.


                                             COUNT V
                                    BREACH OF IMPLIED CONTRACT

        68.      Mr. Lefever incorporates the allegations contained in the paragraphs, above, as if

fully set forth at length herein.

        69.      Under Pennsylvania law, “an implied-in-fact contract is a true contract arising from

mutual agreement and intent to promise, but where the agreement and promise have not been

verbally eC.E. Pontzed. The agreement is inferred from the conduct of the parties.” In re Penn

Cent. Transp. Co., 831 F.2d 1221, 1228 (3d Cir. 1987).

        70.      “‘A contract, implied in fact, is an actual contract which arises where the parties

agree upon the obligations to be incurred, but their intention, instead of being eC.E. Pontzed in
                                                  10
              Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 12 of 13




words, is inferred from their acts in the light of the surrounding circumstances.’” Rissi v. Cappella,

918 A.2d 131, 140 (Pa. Super. 2007) (quoting Martin v. Little, Brown and Co., 450 A.2d 984, 987

(1981)).

        71.     Mr. Lefever and C.E. Pontz were parties to an implied contract.

        72.     The implied agreement provided that Mr. Lefever be provided with paid vacation

time by C.E. Pontz.

        73.     From initiation of Mr. Lefever’s employment, C.E. Pontz has allowed Mr. Lefever

to accrue paid time off.

        74.     As of the filing date of this Complaint, C.E. Pontz has not paid Mr. Lefever for

approximately three weeks of accrued paid vacation time.

        75.     As a result of its failure to pay Mr. Lefever the abovementioned paid time off, C.E.

Pontz has materially breached the implied contract with Mr. Lefever.

        76.     As a direct and proximate result of the conduct of C.E. Pontz, having breached the

implied contract as a whole, Mr. Lefever has suffered actual damages in the loss of wages for

approximately three weeks of paid vacation time, and is entitled to recover the same.

        WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in his

favor and against Defendant and enter any and all monetary damages as described herein due to

Plaintiff, including an award for actual damages, costs, and such other relief as this Honorable

Court deems just and proper.

                                       COUNT VI
                        QUASI-CONTRACT / UNJUST ENRICHMENT
                                 (Pled in the Alternative)

        77.     Mr. Lefever incorporates the allegations contained in the paragraphs above as if

fully set forth at length herein.



                                                 11
             Case 5:21-cv-03466 Document 1 Filed 08/04/21 Page 13 of 13




       78.     Mr. Lefever and C.E. Pontz had no express contract for employment.

       79.     Mr. Lefever conferred a benefit upon C.E. Pontz.

       80.     C.E. Pontz appreciated the benefit of Mr. Lefever’s time and efforts.

       81.     It would be manifestly unjust if the C.E. Pontz’s acceptance and retention of such

benefits were permitted without payment of value to Mr. Lefever.

       82.     As a direct and proximate cause of the aforementioned conduct, Mr. Lefever

suffered actual damages, including, but not limited to, wage loss, loss of income.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in his

favor and against Defendant and enter any and all monetary damages as described herein due to

Plaintiff, including an award for actual damages, costs, and such other relief as this Honorable

Court deems just and proper.

JURY TRIAL DEMANDED.



                                                     Respectfully submitted,

                                                     J.P. WARD & ASSOCIATES, LLC



Date: August 4, 2021                                 By: _/s/ Joshua P. Ward, Esq.
                                                         Joshua P. Ward (Pa. I.D. No. 320347)
                                                         Kyle H. Steenland (Pa. I.D. No. 327786)

                                                         J.P. Ward & Associates, LLC
                                                         The Rubicon Building
                                                         201 South Highland Avenue
                                                         Suite 201
                                                         Pittsburgh, PA 15206
                                                         Counsel for Plaintiff




                                                12
